Appellant again urges that he was erroneously deprived of counsel. We have examined the record on this point. The affirmative evidence of the State entirely negatives the proposition that by the act of any one connected with the State, or representing it in any capacity, was appellant deprived of counsel.
Appellant also renews his contention that the alleged purchaser of the liquor from him was an accomplice. Our statute expressly says of a witness who is the purchaser of intoxicating liquor from the person on trial, that he is not an accomplice.
The motion for rehearing will be overruled.
Overruled. *Page 380